UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07237) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2011 Date of reporting period: October 1, 2010  March 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Growth Fund Semiannual report 3 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets continue to improve, despite the many headwinds that they face. The stock market has shown resilience, recently hitting multiple-year highs. The number of U.S. companies paying dividends is significantly higher than a year ago, and corporate profits remain strong. Even with this positive news, Putnam believes that volatility will continue to roil the markets in the months ahead. Federal budget issues, inflationary pressures, stubbornly high unemployment, and global developments from Japan to Libya have created a cloud of uncertainty. In addition, the U.S. fixed-income market faces the end of the Federal Reserves quantitative easing program and the prospects of a tighter monetary policy in the future. We believe, however, that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In addition, Putnam would like to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking to benefit from growing companies abroad If you have ever worn an Adidas sports shoe, used a Nokia wireless phone, or taken digital pictures with a Canon camera, you probably understand part of the philosophy behind Putnam International Growth Fund: Successful international companies, with products and services in strong demand, can be a great investment. Of course, there is more to a growth company than great products, and thats why the funds portfolio manager relies on a disciplined strategy and research by Putnams analysts to select fund holdings from the thousands of companies operating abroad. The fund invests in companies of various sizes: large companies that dominate their industries as well as midsize and small companies in an expansionary-growth phase. The fund invests in developed markets such as Japan, Canada, and the European Union, and in emerging markets, such as China and Brazil. For enhanced access to information about international companies, Putnam has analysts on three continents. While investing in companies that operate under different economic and political systems involves risk, it may give your investment a chance to grow, even during a downturn in the U.S. economy. International economies may be expanding at times when the U.S. economy is sluggish. Also, investing in securities denominated in foreign currencies provides another type of diversification. While the euro, the yen, the pound, and other currencies can fluctuate in value, your investment can benefit when these currencies strengthen against the U.S. dollar. In making investment decisions, the funds manager is guided by Putnams risk controls, which call for regular review of fund holdings and the discipline to sell stocks when they involve more risk than reward. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments. In-depth analysis is key to successful stock selection. Drawing on the expertise of a dedicated team of stock analysts, the funds manager seeks attractive growth stocks. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it remains attractive. Areas of focus include: Growth The manager examines each companys financials, including its sales and earnings, and targets those companies believed to offer growthpotential. Quality The manager looks for high-quality companies, seeking characteristics such as solid management teams, sound business models, a record of strong performance, and high levels of free cash flow. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the companys growth potential. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1011 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to certain redemptions or exchanges within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio manager Jeff Sacknowitz Jeff, for the six-month period, the fund performed well relative to its benchmark and Lipper peer group. What contributed to this strength? As is usual for our fund, bottom-up stock selection was a bigger driver of performance than regional exposure decisions. For example, we had relatively low exposure to many European markets that rebounded during the period. However, the stocks that our analysts selected in these markets helped the funds returns top those of its benchmark and Lipper peer group average. What can you tell us about market conditions during the period? International markets continued to slowly rebound. We saw less volatility than we had in the previous two years, and investors seemed willing to take on more risk. What makes this remarkable is that the period brought a series of events that posed a considerable threat to investor confidence, including a devastating earthquake, tsunami, and nuclear crisis in Japan; turmoil in the Middle East; spiking oil prices; and continued worries about Europes sovereign debt issues. Despite it all, financial markets around the world  like the people of Japan after the quake  demonstrated profound resiliency and optimism. Investors also seemed to come to grips with monetary tightening policies in many markets. Initially, investors had been moving assets away from countries  China and Brazil in particular  that were taking measures to slow rapid economic growth and curb inflation. By the close of the period, the pressure on stocks in these markets appeared to be subsiding. Can you tell us more about the situation in Japan and its impact on the fund? Overall for the period, our holdings in Japan-based companies made a positive This comparison shows your funds performance in the context of broad market indexes for the six months ended 3/31/11. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 14. 5 contribution to performance. In the first two days of trading after the earthquake struck on March 11, the stock market in Japan fell by nearly 17%. However, in subsequent days the market recovered from this initial panic selling. We are carefully assessing the longer-term implications of the earthquake, the tsunami, and the damage to the Fukushima Daiichi nuclear power plant, at both the industry and single-stock level. We believe discretionary consumption in Japan might be weak for some time as consumers become increasingly risk averse. At the same time, we believe that the indiscriminate selling in the aftermath of the earthquake created investment opportunities. In many cases, the effect of the disasters on a stock was either short-lived or irrelevant, in our view. And for some companies  such as those involved with reconstruction efforts  the disasters are expected to provide a positive stimulus. In the weeks following the earthquake, we increased the funds positions in several attractively priced stocks, many of which had already rebounded by the close of the period. What are some holdings that helped the funds performance during the period? A top-contributing stock from Japan was CyberAgent , an Internet media, advertising, and online game company. The company is the host of Japans largest and most popular blogging website, whose users include top celebrities and politicians. We believed CyberAgent offered strong long-term growth potential for several reasons. First, the company had the power of its blog, which brought in significant web traffic and helped enhance the visibility of CyberAgents gaming products. Second, the company has one of the best online engineering talent pools in Japan. And finally, CyberAgent is also Japans largest online advertising agency. Each of these business segments are intertwined, and as each succeeds in attracting business and customers, the company as a whole benefits. Country/territory allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 The only stock that contributed more to performance than CyberAgent during the period was Kia Motors , a South Korea-based automobile manufacturer. Early in the period, we believed that South Korea was one of the cheapest markets in the world. Our auto analyst recognized that investors were overlooking the earnings potential in Kia, whose market share was picking up substantially, especially in the United States. In addition, our analyst believed that Kias move toward higher-end vehicles would lead to higher profit margins. That insight paid off as Kia was the best-performing holding for the period. Another highlight was Teck Resources , a Canada-based mining company. Investors began moving away from mining stocks out of fear that demand from China would slow. We believed demand would remain strong  from China and from other emerging markets. We recognized the potential for continued strong prices for Tecks products and higher profit growth for the company. Teck, which was among the funds top-performing stocks, was sold from the portfolio by period-end. Which holdings held back performance? The top detractor for the period was Alapis , a drug company based in Greece. As a result of the countrys sovereign debt crisis, the Greek government mandated that drug prices be reduced, which hurt Alapis earnings and drove down the stock price. We had sold Alapis from the portfolio by the close of theperiod. Two software companies were among the detractors for the period: Autonomy , a United Kingdom-based company that develops and distributes software, and Hong Kong-based Longtop Financial Technologies , which provides software products and services to financial institutions in China. Fund This table shows the funds top 10 holdings by percentage of the funds net assets as of 3/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 performance was also dampened by easyJet , a London-based discount airline that struggled with a decrease in bookings. We sold the position in easyJet byperiod-end. How did you use derivatives in the portfolio? Our use of currency forward contracts as a low-cost way to hedge foreign exchange risk benefited the fund. What is your outlook for the months ahead, and where are you seeing attractive investment opportunities? We expect that the global economy will continue to recover. Northern Europe seems to be stabilizing nicely, and the rebound in the U.S. economy appears to be staying on track. We do, however, expect more turbulence related to sovereign debt issues, and we will likely maintain an underweight position in the European periphery until we think the crisis is closer to being resolved. At period-end, many emerging markets looked attractive in our view, as stock prices have come down, growth potential remains strong, and monetary tightening is likely nearing a peak. We believe emerging markets offer great investment potential, as economic growth is leading to higher discretionary incomes and people have significantly more to spend across all sectors of the economy. As a result, we have been looking at areas such as housing stocks in Brazil, automotive stocks in China, and food-related industries worldwide, such as fertilizer stocks. In developed markets, we are optimistic about corporate spending. While economies have been slowly rebounding for over a year, corporations are sitting on unprecedented levels of cash, due in part to dramatic cost-cutting efforts. As the recovery continues to gain traction, we expect an increasingly strong capital expenditure cycle and more merger-and-acquisition activity. We are trying to position the portfolio to take advantage of that cycle, which should eventually translate into job creation, and therefore boost the service sectors of developed markets as well. This chart shows the funds largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Finally, I am confident that the fund will continue to benefit from the people and processes that support it. We have an intensive process for screening global markets for companies that exhibit robust growth characteristics while also offering attractive valuations. And we are able to conduct fundamental research in markets around the world. Along with our analyst teams, I spend as much time as possible traveling globally to meet with companies and assess conditions in local markets. Most of the funds top-performing holdings were selected as a result of this on-the-ground research. Thank you, Jeff, for your time and insights. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey Sacknowitz has an M.A. in Political Economy and International Relations from Princeton University, an M.A. in International Relations and Japanese Politics from the University of Tokyo, and a B.A. from Colgate University. He joined Putnam in 1999 and has been in the investment industry since 1993. IN THE NEWS Acknowledging the headwinds that continue to confront most economies around the world, the International Monetary Fund (IMF), in its April 2011 World Economic Outlook, said that financial conditions remain unusually fragile. Although the global economy shows steady improvement, the IMF said rising oil, food, and commodity prices, civil unrest in the Middle East and North Africa, European debt problems, weak real estate markets, and the withdrawal of fiscal stimulus all cast a cloud over the recovery. In this environment, the IMF forecast world GDP growth to be about 4.5% in 2011 and 2012, down modestly from 5% in 2010. The IMF said the economy in the United States should expand 2.8% in 2011 and 2.9% in 2012. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended March 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (1/3/95) (7/21/95) (2/1/99) (7/21/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.32% 6.92% 6.52% 6.52% 6.52% 6.52% 6.79% 6.56% 7.06% 7.41% 10 years 89.14 78.32 75.24 75.24 75.26 75.26 79.72 73.40 84.69 91.77 Annual average 6.58 5.95 5.77 5.77 5.77 5.77 6.04 5.66 6.33 6.73 5 years 21.16 14.16 16.60 14.60 16.63 16.63 18.08 13.96 19.60 22.62 Annual average 3.91 2.68 3.12 2.76 3.12 3.12 3.38 2.65 3.64 4.16 3 years 4.83 1.20 2.47 0.53 2.43 2.43 3.26 0.35 4.00 5.59 Annual average 1.58 0.40 0.82 0.18 0.80 0.80 1.08 0.12 1.32 1.83 1 year 14.54 7.94 13.66 8.66 13.58 12.58 13.93 9.97 14.25 14.82 6 months 12.62 6.16 12.22 7.22 12.18 11.18 12.37 8.45 12.46 12.75 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. 10 Comparative index returns For periods ended 3/31/11 Lipper International Large-Cap Growth MSCI EAFE Growth Index (ND) Funds category average* Annual average (life of fund) 3.93% 6.59% 10 years 59.79 80.59 Annual average 4.80 5.87 5 years 11.16 15.11 Annual average 2.14 2.78 3 years 7.38 3.67 Annual average 2.52 1.34 1 year 12.55 13.64 6 months 10.25 11.11 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/11, there were 248, 242, 197, 155, 94, and 31 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 3/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.190 $0.064 $0.083 $0.116 $0.160 $0.229 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 9/30/10 $15.47 $16.41 $14.22 $14.60 $14.65 $15.18 $15.25 $15.55 3/31/11 17.22 18.27 15.89 16.29 16.34 16.93 16.98 17.29 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 11 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/10* 1.66% 2.41% 2.41% 2.16% 1.91% 1.41% Annualized expense ratio for the six-month period ended 3/31/11 1.62% 2.37% 2.37% 2.12% 1.87% 1.37% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10.  Includes an increase of 0.02% in annualized performance fees for the six months ended 3/31/11. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2010, to March 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $8.59 $12.54 $12.54 $11.22 $9.91 $7.27 Ending value (after expenses) $1,126.20 $1,122.20 $1,121.80 $1,123.70 $1,124.60 $1,127.50 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2011, use the following calculation method. To find the value of your investment on October 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $8.15 $11.90 $11.90 $10.65 $9.40 $6.89 Ending value (after expenses) $1,016.85 $1,013.11 $1,013.11 $1,014.36 $1,015.61 $1,018.10 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Growth Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2011, Putnam employees had approximately $376,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The funds portfolio 3/31/11 (Unaudited) COMMON STOCKS (98.5%)* Shares Value Aerospace and defense (0.7%) MTU Aero Engines Holding AG (Germany) 15,820 $1,074,959 Safran SA (France)  62,894 2,227,457 Airlines (1.1%) Deutsche Lufthansa AG (Germany)  147,705 3,136,789 Turk Hava Yollari (Turkey)  607,803 1,693,154 Automobiles (4.5%) Bayerische Motoren Werke (BMW) AG (Germany) 40,764 3,400,856 Dongfeng Motor Group Co., Ltd. (China) 754,000 1,283,322 Fiat SpA (Italy) 413,841 3,755,243 Ghabbour Auto (Egypt) 99,222 448,201 Kia Motors Corp. (South Korea) 91,310 5,743,553 Nissan Motor Co., Ltd. (Japan) 457,300 4,062,198 Porsche Automobil Holding SE (Preference) (Germany) S 23,265 1,526,661 Porsche Automobil Holding SE (Rights) (Germany)  23,265 202,090 Beverage (2.1%) Anheuser-Busch InBev NV (Belgium) 122,990 7,020,135 Synergy Co. (Russia)  ∆ 64,143 2,527,234 Biotechnology (1.0%) Biotest AG (Preference) (Germany) 32,539 2,131,067 Dendreon Corp.  31,000 1,160,330 Grifols SA (Spain) 63,957 1,117,112 Building products (1.3%) Compagnie de Saint-Goban (France) 62,537 3,836,849 JS Group Corp. (Japan) 70,400 1,830,332 Capital markets (0.5%) Julius Baer Group, Ltd. (Switzerland) 50,236 2,185,199 Chemicals (5.3%) Agrium, Inc. (Canada) 25,980 2,401,145 Arkema (France) 18,696 1,701,542 BASF SE (Germany) 40,937 3,547,832 JSR Corp. (Japan) 87,200 1,751,767 Petronas Chemicals Group Bhd (Malaysia)  1,533,900 3,666,673 Syngenta AG (Switzerland) 21,275 6,930,308 TSRC Corp. (Taiwan) 441,000 1,132,250 Uralkali (Russia)  331,446 2,717,857 Commercial banks (9.7%) Banco Bradesco SA ADR (Brazil) 223,949 4,646,942 Bank of Baroda (India) 109,807 2,375,766 Barclays PLC (United Kingdom) 979,929 4,369,619 BNP Paribas SA (France) 33,602 2,462,650 China Construction Bank Corp. (China) 5,666,000 5,309,826 Danske Bank A/S (Denmark)  S 155,835 3,457,691 17 COMMON STOCKS (98.5%)* cont. Shares Value Commercial banks cont. Hang Seng Bank, Ltd. (Hong Kong) 175,600 $2,835,244 HSBC Holdings PLC (London Exchange) (United Kingdom) 273,529 2,816,885 Lloyds Banking Group PLC (United Kingdom)  2,417,061 2,255,780 National Australia Bank, Ltd. (Australia) 52,463 1,405,669 Sberbank OJSC (Russia)  1,813,962 6,816,869 Shinhan Financial Group Co., Ltd. (South Korea) 57,030 2,591,682 Standard Chartered PLC (United Kingdom) 86,171 2,238,612 Computers and peripherals (1.2%) Hewlett-Packard Co. 42,400 1,737,128 SanDisk Corp.  78,500 3,618,065 Construction and engineering (0.5%) Carillion PLC (United Kingdom) 353,501 2,158,152 Construction materials (1.6%) BBMG Corp. (China) 3,607,500 5,889,607 China Shanshui Cement Group, Ltd. (China) 1,648,000 1,538,051 Diversified financial services (3.1%) Criteria Caixacorp SA (Spain) 381,236 2,694,419 ING Groep NV (Netherlands)  216,126 2,741,011 JPMorgan Chase & Co. 73,000 3,365,300 ORIX Corp. (Japan) 43,940 4,120,036 Warsaw Stock Exchange (Poland)  73,220 1,258,578 Diversified telecommunication services (1.3%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 55,900 2,513,078 Telenet Group Holding NV (Belgium)  72,451 3,401,861 Electrical equipment (3.2%) Mitsubishi Electric Corp. (Japan) 690,000 8,155,753 Schneider Electric SA (France) 35,797 6,130,524 Electric utilities (0.8%) Fortum OYJ (Finland) 103,061 3,506,588 Electronic equipment, instruments, and components (2.1%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 760,000 2,661,996 Hitachi High-Technologies Corp. (Japan) 38,500 768,795 Kyocera Corp. (Japan) 39,700 4,028,298 Yokogawa Electric Corp. (Japan) 247,300 1,887,195 Energy equipment and services (0.9%) Technip SA (France) 39,531 4,224,234 Food and staples retail (1.0%) Metro AG (Germany) 64,764 4,434,243 Food products (3.4%) Kerry Group PLC Class A (Ireland) 102,704 3,831,343 Nestle SA (Switzerland) 197,020 11,320,023 18 COMMON STOCKS (98.5%)* cont. Shares Value Health-care equipment and supplies (1.0%) BioMerieux (France) 17,258 $1,813,780 Covidien PLC (Ireland) 52,335 2,718,280 Hotels, restaurants, and leisure (0.8%) Compass Group PLC (United Kingdom) 422,302 3,802,827 Household durables (1.6%) LG Electronics, Inc. (South Korea) 10,897 1,043,060 Rossi Residencial SA (Brazil) 379,200 3,164,068 Persimmon PLC (United Kingdom) 422,574 3,021,138 Household products (1.6%) Henkel AG & Co. KGaA (Germany) 49,381 3,065,098 Reckitt Benckiser Group PLC (United Kingdom) 85,442 4,395,421 Independent power producers and energy traders (0.6%) China Power New Energy Development Co., Ltd. (China)  14,962,000 1,269,433 China WindPower Group, Ltd. (China)  15,030,000 1,603,664 Industrial conglomerates (2.2%) Cookson Group PLC (United Kingdom)  189,702 2,101,425 Rheinmetall AG (Germany) 24,801 2,059,235 Siemens AG (Germany) 42,610 5,851,761 Insurance (2.7%) AIA Group, Ltd. (Hong Kong)  368,600 1,134,846 AXA SA (France) 190,327 3,985,188 Ping An Insurance (Group) Co. of China, Ltd. (China) 223,500 2,265,455 Prudential PLC (United Kingdom) 414,533 4,705,210 Internet software and services (1.0%) Open Text Corp. (Canada)  S 47,700 2,972,664 Telecity Group PLC (United Kingdom)  176,623 1,442,932 Machinery (3.9%) Asahi Diamond Industrial Co., Ltd. (Japan) 204,000 3,918,922 Fiat Industrial SpA (Italy)  210,722 3,031,258 Sumitomo Heavy Industries, Ltd. (Japan) 225,000 1,470,571 Tata Motors, Ltd. (India) 62,697 1,755,080 Vallourec SA (France) 38,634 4,342,893 Volvo AB Class B (Sweden)  173,939 3,064,737 Media (2.5%) CyberAgent, Inc. (Japan) 771 2,719,102 DIRECTV Class A  21,958 1,027,634 Kabel Deutschland Holding AG (Germany)  55,352 2,939,738 Reed Elsevier PLC (United Kingdom) 217,776 1,889,346 WPP PLC (Ireland) 218,034 2,692,005 19 COMMON STOCKS (98.5%)* cont. Shares Value Metals and mining (7.9%) BHP Billiton, Ltd. (Australia) 59,578 $2,875,201 Fortescue Metals Group, Ltd. (Australia) 266,950 1,773,606 Hidili Industry International Development, Ltd. (China) 1,152,000 1,017,385 Rio Tinto, Ltd. (Australia) 176,928 15,541,953 Vale SA ADR (Preference) (Brazil) S 123,600 3,648,672 Vedanta Resources PLC (United Kingdom) 130,708 4,995,792 Xstrata PLC (United Kingdom) 250,758 5,869,784 Multi-utilities (0.6%) Centrica PLC (United Kingdom) 500,805 2,617,342 Multiline retail (0.8%) PPR SA (France) 23,626 3,628,443 Office electronics (0.9%) Canon, Inc. (Japan) 90,500 3,943,308 Oil, gas, and consumable fuels (8.4%) BG Group PLC (United Kingdom) 359,321 8,953,692 Cairn Energy PLC (United Kingdom)  889,643 6,604,797 Inpex Holdings, Inc. (Japan) 742 5,635,556 Nexen, Inc. (Canada) 244,332 6,096,319 Petroleo Brasileiro SA ADR (Preference) (Brazil) 120,200 4,271,908 Tullow Oil PLC (United Kingdom) 276,162 6,424,513 Pharmaceuticals (5.5%) Astellas Pharma, Inc. (Japan) 134,000 4,967,742 Mitsubishi Tanabe Pharma (Japan) 411,200 6,681,753 Nippon Shinyaku Co., Ltd. (Japan) 244,000 3,133,702 Sanofi-Aventis (France) 62,821 4,413,613 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 112,800 5,659,176 Semiconductors and semiconductor equipment (2.6%) ASML Holding NV (Netherlands) 35,596 1,572,046 Elpida Memory, Inc. (Japan)  77,500 999,067 First Solar, Inc.  20,802 3,345,794 Samsung Electronics Co., Ltd. (South Korea) 4,662 3,960,968 Sumco Corp. (Japan)  93,700 1,891,369 Software (1.7%) Autonomy Corp. PLC (United Kingdom)  38,532 983,679 Longtop Financial Technologies Ltd. ADR (Hong Kong)  S 65,061 2,044,217 Nintendo Co., Ltd. (Japan) 7,000 1,893,235 SAP AG (Germany) 48,447 2,972,037 Textiles, apparel, and luxury goods (2.0%) Christian Dior SA (France) 36,016 5,080,185 Pandora A/S (Denmark)  S 76,893 3,932,116 20 COMMON STOCKS (98.5%)* cont. Shares Value Tobacco (2.4%) Imperial Tobacco Group PLC (United Kingdom) 145,485 $4,504,097 Japan Tobacco, Inc. (Japan) 1,831 6,622,719 Trading companies and distributors (1.3%) Mitsui & Co., Ltd. (Japan) 323,700 5,809,301 Wireless telecommunication services (1.2%) Mobile Telesystems ADR (Russia) 54,500 1,157,035 NTT DoCoMo, Inc. (Japan) 1,748 3,076,042 Vodafone Group PLC (United Kingdom) 392,243 1,112,263 Total common stocks (cost $393,069,787) SHORT-TERM INVESTMENTS (4.3%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% d 15,310,465 $15,310,465 Putnam Money Market Liquidity Fund 0.13% e 2,108,511 2,108,511 SSgA Prime Money Market Fund 0.11% i P 380,000 380,000 U.S. Treasury Bills with effective yields ranging from 0.14% to 0.16%, November 17, 2011 ## $1,711,000 1,709,251 Total short-term investments (cost $19,508,334) TOTAL INVESTMENTS Total investments (cost $412,578,121) Key to holdings abbreviations ADR American Depository Receipts OJSC Open Joint Stock Company Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from October 1, 2010 through March 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $451,386,450.  Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. ∆ Forward commitments in part or in entirety (Note 1). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,805,883 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. 21 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): Japan 18.3% Denmark 1.6% United Kingdom 17.2 Italy 1.5 France 9.8 Hong Kong 1.3 Germany 8.1 Israel 1.3 Australia 4.8 Netherlands 1.0 Switzerland 4.6 India 0.9 China 4.5 Spain 0.8 United States 4.0 Taiwan 0.8 Brazil 3.5 Malaysia 0.8 South Korea 3.0 Finland 0.8 Russia 2.9 Sweden 0.7 Canada 2.6 Other 0.8 Belgium 2.3 Total 100.0% Ireland 2.1 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $308,921,070) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 4/20/11 $10,355,639 $10,085,780 $(269,859) British Pound Buy 4/20/11 3,841,804 3,903,135 (61,331) Canadian Dollar Sell 4/20/11 7,944,803 7,889,408 (55,395) Euro Buy 4/20/11 12,164,749 11,799,427 365,322 Norwegian Krone Sell 4/20/11 851,589 843,012 (8,577) Swedish Krona Buy 4/20/11 3,179,771 3,166,114 13,657 Swiss Franc Buy 4/20/11 1,050,164 1,034,880 15,284 Barclays Bank PLC Australian Dollar Buy 4/20/11 1,185,488 1,158,950 26,538 British Pound Sell 4/20/11 9,465,967 9,573,237 107,270 Canadian Dollar Buy 4/20/11 3,830,301 3,793,720 36,581 Euro Sell 4/20/11 3,629,976 3,522,165 (107,811) Hong Kong Dollar Buy 4/20/11 2,283,344 2,281,049 2,295 Japanese Yen Buy 4/20/11 6,575,301 6,686,971 (111,670) Norwegian Krone Buy 4/20/11 35,360 35,031 329 Swedish Krona Buy 4/20/11 191,907 191,425 482 Swiss Franc Sell 4/20/11 7,938,767 7,802,916 (135,851) Citibank, N.A. Australian Dollar Buy 4/20/11 810,911 792,529 18,382 British Pound Buy 4/20/11 9,205,585 9,353,625 (148,040) Canadian Dollar Sell 4/20/11 1,681,259 1,670,263 (10,996) Danish Krone Buy 4/20/11 91,072 89,435 1,637 Euro Sell 4/20/11 7,307,651 7,088,914 (218,737) Hong Kong Dollar Sell 4/20/11 1,708,423 1,704,206 (4,217) Norwegian Krone Buy 4/20/11 331,655 328,473 3,182 22 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $308,921,070) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Singapore Dollar Buy 4/20/11 $3,529,973 $3,513,954 $16,019 Swedish Krona Buy 4/20/11 555,975 554,162 1,813 Swiss Franc Buy 4/20/11 2,189,933 2,157,805 32,128 Credit Suisse AG Australian Dollar Sell 4/20/11 237,511 232,181 (5,330) British Pound Buy 4/20/11 7,667,706 7,789,970 (122,264) Canadian Dollar Buy 4/20/11 5,374,723 5,340,258 34,465 Euro Sell 4/20/11 6,481,289 6,285,141 (196,148) Japanese Yen Buy 4/20/11 3,056,227 3,107,313 (51,086) Norwegian Krone Buy 4/20/11 1,000,452 990,429 10,023 Swedish Krona Buy 4/20/11 2,197,695 2,188,636 9,059 Swiss Franc Buy 4/20/11 3,014,610 2,971,022 43,588 Deutsche Bank AG Australian Dollar Buy 4/20/11 2,622,866 2,562,490 60,376 Canadian Dollar Buy 4/20/11 2,707,639 2,689,146 18,493 Euro Buy 4/20/11 4,015,262 3,894,537 120,725 Swedish Krona Buy 4/20/11 1,503,361 1,495,582 7,779 Swiss Franc Buy 4/20/11 2,011,923 1,982,769 29,154 Goldman Sachs International Australian Dollar Buy 4/20/11 1,296,485 1,267,011 29,474 British Pound Buy 4/20/11 2,286,899 2,309,963 (23,064) Euro Sell 4/20/11 15,376,788 14,916,521 (460,267) Japanese Yen Sell 4/20/11 6,659,065 6,708,672 49,607 Norwegian Krone Buy 4/20/11 2,296,909 2,271,780 25,129 Swedish Krona Buy 4/20/11 377,502 375,872 1,630 HSBC Bank USA, National Association Australian Dollar Buy 4/20/11 3,500,396 3,421,529 78,867 British Pound Sell 4/20/11 2,747,267 2,791,218 43,951 Euro Sell 4/20/11 133,303 129,335 (3,968) Hong Kong Dollar Sell 4/20/11 2,513,624 2,510,846 (2,778) Norwegian Krone Buy 4/20/11 1,855,897 1,836,908 18,989 Swiss Franc Buy 4/20/11 2,477,522 2,440,204 37,318 JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 504,505 493,055 11,450 British Pound Buy 4/20/11 5,965,824 6,040,190 (74,366) Canadian Dollar Sell 4/20/11 10,101,379 10,034,187 (67,192) Euro Buy 4/20/11 4,931,628 4,784,081 147,547 Hong Kong Dollar Sell 4/20/11 3,040,345 3,037,542 (2,803) Japanese Yen Buy 4/20/11 675,254 686,802 (11,548) Norwegian Krone Sell 4/20/11 1,745,074 1,727,947 (17,127) Singapore Dollar Buy 4/20/11 4,062,050 4,043,745 18,305 Swedish Krona Buy 4/20/11 1,832,724 1,826,237 6,487 Swiss Franc Buy 4/20/11 2,996,056 2,951,149 44,907 23 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $308,921,070) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/20/11 $4,373,477 $4,245,244 $(128,233) British Pound Sell 4/20/11 293,312 297,978 4,666 Canadian Dollar Buy 4/20/11 871,794 865,707 6,087 Euro Sell 4/20/11 10,917,753 10,586,111 (331,642) Japanese Yen Sell 4/20/11 4,643,489 4,730,990 87,501 Swedish Krona Sell 4/20/11 294,689 295,720 1,031 Swiss Franc Buy 4/20/11 2,114,080 2,083,244 30,836 State Street Bank and Trust Co. Australian Dollar Buy 4/20/11 2,559,867 2,500,856 59,011 Canadian Dollar Buy 4/20/11 7,125,845 7,076,160 49,685 Euro Sell 4/20/11 1,881,994 1,826,097 (55,897) Norwegian Krone Sell 4/20/11 1,483,305 1,468,208 (15,097) Swedish Krona Buy 4/20/11 1,949,638 1,942,759 6,879 UBS AG Australian Dollar Buy 4/20/11 2,212,807 2,162,160 50,647 British Pound Sell 4/20/11 3,278,312 3,331,051 52,739 Canadian Dollar Sell 4/20/11 7,958,941 7,903,204 (55,737) Euro Buy 4/20/11 18,648,026 18,090,630 557,396 Israeli Shekel Sell 4/20/11 2,227,451 2,143,260 (84,191) Norwegian Krone Buy 4/20/11 1,016,964 1,005,550 11,414 Swedish Krona Buy 4/20/11 1,341,987 1,335,675 6,312 Swiss Franc Buy 4/20/11 5,599,309 5,517,164 82,145 Westpac Banking Corp. Australian Dollar Buy 4/20/11 248,580 242,880 5,700 British Pound Sell 4/20/11 625,335 635,326 9,991 Canadian Dollar Sell 4/20/11 1,640,496 1,630,010 (10,486) Euro Buy 4/20/11 1,316,274 1,276,773 39,501 Japanese Yen Sell 4/20/11 6,462,654 6,573,459 110,805 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Goldman Sachs International 5,865 baskets 9/26/11 (1 month USD- A basket $(26,393) LIBOR-BBA plus (GSGLPMIN) 60 bp) of common stocks Total 24 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $55,361,786 $ $ Consumer staples 47,720,313   Energy 42,211,019   Financials 72,038,477   Health care 33,796,555   Industrials 63,649,152   Information technology 42,722,793   Materials 66,999,425   Telecommunication services 11,260,279   Utilities 8,997,027   Total common stocks   Short-term investments 2,488,511 17,019,716  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(191,120) $ Total return swap contracts  (26,393)  Totals by level $ $ The accompanying notes are an integral part of these financial statements. 25 Statement of assets and liabilities 3/31/11 (Unaudited) ASSETS Investment in securities, at value, including $14,811,917 of securities on loan (Note 1): Unaffiliated issuers (identified cost $395,159,145) $446,846,077 Affiliated issuers (identified cost $17,418,976) (Notes 1 and 6) 17,418,976 Cash 828,603 Foreign currency (cost $3,914,530) (Note 1) 3,884,227 Dividends, interest and other receivables 1,213,286 Foreign Tax reclaim 353,184 Receivable for shares of the fund sold 105,337 Receivable for investments sold 1,431,514 Receivable for sales of delayed delivery securities (Note 1) 425,180 Unrealized appreciation on forward currency contracts (Note 1) 2,660,588 Total assets LIABILITIES Payable for investments purchased 3,351,250 Payable for shares of the fund repurchased 737,991 Payable for compensation of Manager (Note 2) 367,848 Payable for investor servicing fees (Note 2) 97,444 Payable for custodian fees (Note 2) 50,402 Payable for Trustee compensation and expenses (Note 2) 202,231 Payable for administrative services (Note 2) 2,489 Payable for distribution fees (Note 2) 266,023 Unrealized depreciation on forward currency contracts (Note 1) 2,851,708 Unrealized depreciation on swap contracts (Note 1) 26,393 Collateral on securities loaned, at value (Note 1) 15,310,465 Collateral on certain derivative contracts, at value (Note 1) 380,000 Other accrued expenses 136,278 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $676,354,438 Distributions in excess of net investment income (Note 1) (2,282,777) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (274,177,762) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 51,492,551 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 26 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($381,253,815 divided by 22,143,408 shares) $17.22 Offering price per class A share (100/94.25 of $17.22)* $18.27 Net asset value and offering price per class B share ($16,893,883 divided by 1,063,222 shares)** $15.89 Net asset value and offering price per class C share ($9,969,889 divided by 611,860 shares)** $16.29 Net asset value and redemption price per class M share ($9,159,416 divided by 560,529 shares) $16.34 Offering price per class M share (100/96.50 of $16.34)* $16.93 Net asset value, offering price and redemption price per class R share ($2,178,756 divided by 128,306 shares) $16.98 Net asset value, offering price and redemption price per class Y share ($31,930,691 divided by 1,846,933 shares) $17.29 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 27 Statement of operations Six months ended 3/31/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $151,889) $2,444,661 Interest (including interest income of $3,492 from investments in affiliated issuers) (Note 6) 272,666 Securities lending (Note 1) 58,539 Total investment income EXPENSES Compensation of Manager (Note 2) 2,101,895 Investor servicing fees (Note 2) 707,313 Custodian fees (Note 2) 64,393 Trustee compensation and expenses (Note 2) 22,134 Administrative services (Note 2) 5,110 Distribution fees  Class A (Note 2) 468,496 Distribution fees  Class B (Note 2) 87,802 Distribution fees  Class C (Note 2) 48,585 Distribution fees  Class M (Note 2) 34,028 Distribution fees  Class R (Note 2) 5,129 Other 135,345 Total expenses Expense reduction (Note 2) (54,489) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 17,658,484 Net realized gain on swap contracts (Note 1) 164,439 Net realized gain on foreign currency transactions (Note 1) 6,160,524 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (1,710,555) Net unrealized appreciation of investments and swap contracts during the period 30,656,856 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/11* Year ended 9/30/10 Operations: Net investment income (loss) $(849,875) $1,560,792 Net realized gain on investments and foreign currency transactions 23,983,447 59,514,885 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 28,946,301 (25,919,873) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (4,303,730) (9,303,046) Class B (74,362) (454,449) Class C (51,943) (188,606) Class M (67,637) (207,855) Class R (19,946) (39,811) Class Y (414,806) (787,083) Increase in capital from settlement payments 278,801 1,071,573 Redemption fees (Note 1) 3,472 7,898 Decrease from capital share transactions (Note 4) (20,957,282) (46,178,547) Total increase (decrease) in net assets NET ASSETS Beginning of period 424,914,010 445,838,132 End of period (including distributions in excess of net investment income of $2,282,777 and undistributed net investment income of $3,499,522, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d netassets (%) (%) Class A March 31, 2011** (.03) 1.96 (.19)  .01 f 12.62 * .81* (.17)* 61* September 30, 2010 .06 1.21 (.37)  .04 g 1.67 e,h .42 e 162 September 30, 2009 .21 .93    .09 i,j 1.56 e 1.86 e 193 September 30, 2008 .23 (6.58) (.25)   1.51 e 1.33 e 122 September 30, 2007 .09 4.39 (.08)   1.55 e .49 e 120 September 30, 2006 .07 k 2.14 (.22)   1.60 e,k .48 e,k 79 Class B March 31, 2011** (.08) 1.80 (.06)  .01 f 12.22 * 1.18* (.55)* 61* September 30, 2010 (.05) 1.11 (.27)  .04 g 2.42 e,h (.38) e 162 September 30, 2009 .12 .84    .09 i,j 2.31 e 1.12 e 193 September 30, 2008 .06 (6.10) (.09)   2.26 e .38 e 122 September 30, 2007 (.05) 4.09     2.30 e (.28) e 120 September 30, 2006 (.04) k 2.00 (.10)   2.35 e,k (.31) e,k 79 Class C March 31, 2011** (.09) 1.85 (.08)  .01 f 12.18 * 1.18* (.55)* 61* September 30, 2010 (.05) 1.14 (.28)  .04 g 2.42 e,h (.33) e 162 September 30, 2009 .12 .86    .09 i,j 2.31 e 1.11 e 193 September 30, 2008 .09 (6.28) (.13)   2.26 e .54 e 122 September 30, 2007 (.05) 4.20     2.30 e (.26) e 120 September 30, 2006 (.04) k 2.06 (.13)   2.35 e,k (.27) e,k 79 Class M March 31, 2011** (.07) 1.87 (.12)  .01 f 12.37 * 1.06* (.42)* 61* September 30, 2010 (.01) 1.13 (.31)  .04 g 2.17 e,h (.09) e 162 September 30, 2009 .15 .87    .09 i,j 2.06 e 1.36 e 193 September 30, 2008 .13 (6.28) (.16)   2.01 e .79 e 122 September 30, 2007  b 4.19     2.05 e (.02) e 120 September 30, 2006 (.01) k 2.06 (.16)   2.10 e,k (.04) e,k 79 Class R March 31, 2011** (.05) 1.93 (.16)  .01 f 12.46 * .93* (.29)* 61* September 30, 2010 .02 1.19 (.34)  .04 g 1.92 e,h .15 e 162 September 30, 2009 .18 .92    .09 i,j 1.81 e 1.61 e 193 September 30, 2008 .22 (6.56) (.27)   1.76 e 1.28 e 122 September 30, 2007 .05 4.36 (.07)   1.80 e .26 e 120 September 30, 2006 .03 k 2.13 (.21)   1.85 e,k .23 e,k 79 Class Y March 31, 2011** (.01) 1.97 (.23)  .01 f 12.75 * .68* (.04)* 61* September 30, 2010 .09 1.22 (.40)  .04 g 1.42 e,h .65 e 162 September 30, 2009 .22 .96    .09 i,j 1.31 e 1.99 e 193 September 30, 2008 .29 (6.61) (.30)   1.26 e 1.70 e 122 September 30, 2007 .14 4.39 (.11)   1.30 e .76 e 120 September 30, 2006 .11 k 2.16 (.23)   17.09 * 1.34* e,k .75* e,k 79 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 31 Financial highlights (Continued) * Not annualized. ** Unaudited.  For the period October 4, 2005 (commencement of operations) to September 30, 2006. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.24 September 30, 2008 0.14 September 30, 2007 0.11 September 30, 2006 0.09 f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Zurich Capital Markets, Inc., which amounted to $0.01 per share outstanding as of December 21, 2010. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to $0.04 per share outstanding as of March 30, 2010. h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to less than 0.01% of average net assets as of September 30, 2010. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. and Bear, Stearns Securities Corp., which amounted to $0.07 per share outstanding as of May 21, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.02 per share outstanding as of June 23, 2009. k Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.03% of average net assets for the period ended September 30, 2006. The accompanying notes are an integral part of these financial statements. 32 Notes to financial statements 3/31/11 (Unaudited) Note 1: Significant accounting policies Putnam International Growth Fund (the Fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The objective of the fund is to seek long-term capital appreciation by investing primarily in common stocks of companies of any size in established and emerging markets outside the United States. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2010 through March 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, 33 the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 34 D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. E) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to a specific commodity. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $545,975 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,502,895 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,094,575. G) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, 35 LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $14,811,917 and the fund received cash collateral of $15,310,465. H) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. I) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. J) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2010, the fund had a capital loss carryover of $297,529,269 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $173,303,189 September 30, 2011 68,610,961 September 30, 2017 55,615,119 September 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $413,210,061, resulting in gross unrealized appreciation and depreciation of $60,388,235 and $9,333,243, respectively, or net unrealized appreciation of $51,054,992. K) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. 36 L) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion, 0.845% of any excess thereafter. In addition, beginning with the funds thirteenth complete calendar month of operation under the management contract (January 2011), the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if the management contract has not yet been effective for thirty-six complete calendar months, the period from the date the management contract became effective to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the funds average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the funds annualized performance (measured by the funds class A shares) and the annualized performance of the MSCI EAFE Growth Index (Net Dividends), each measured over the performance period. The maximum annualized performance adjustment rates are +/ 0.21%. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment is determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. For the reporting period ended, the base fee represented an effective rate of 0.46% of the funds average net assets before an increase of $39,651 (0.01% of the funds average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. 37 Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $890 under the expense offset arrangements and by $53,599 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $283, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $13,557 and $345 from the sale of class A and class M shares, respectively, and received $7,328 and $69 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $262,412,492 and $276,320,681, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 38 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/11 Year ended 9/30/10 Class A Shares Amount Shares Amount Shares sold 676,813 $11,184,082 1,552,924 $22,792,700 Shares issued in connection with reinvestment of distributions 241,586 3,920,947 585,555 8,595,944 918,399 15,105,029 2,138,479 31,388,644 Shares repurchased (1,991,480) (32,915,783) (4,487,085) (65,033,418) Net decrease Six months ended 3/31/11 Year ended 9/30/10 Class B Shares Amount Shares Amount Shares sold 51,399 $786,431 110,065 $1,489,554 Shares issued in connection with reinvestment of distributions 4,665 70,019 31,587 428,955 56,064 856,450 141,652 1,918,509 Shares repurchased (242,772) (3,716,958) (748,681) (10,068,722) Net decrease Six months ended 3/31/11 Year ended 9/30/10 Class C Shares Amount Shares Amount Shares sold 55,091 $859,061 63,611 $883,957 Shares issued in connection with reinvestment of distributions 2,924 44,998 11,362 158,393 58,015 904,059 74,973 1,042,350 Shares repurchased (68,961) (1,083,106) (146,715) (2,017,954) Net decrease Six months ended 3/31/11 Year ended 9/30/10 Class M Shares Amount Shares Amount Shares sold 9,756 $153,926 32,270 $442,606 Shares issued in connection with reinvestment of distributions 4,031 62,197 13,592 189,745 13,787 216,123 45,862 632,351 Shares repurchased (46,957) (741,354) (133,010) (1,816,950) Net decrease Six months ended 3/31/11 Year ended 9/30/10 Class R Shares Amount Shares Amount Shares sold 24,289 $398,111 45,319 $641,747 Shares issued in connection with reinvestment of distributions 1,131 18,111 2,645 38,350 25,420 416,222 47,964 680,097 Shares repurchased (19,849) (324,736) (41,087) (601,443) Net increase 39 Six months ended 3/31/11 Year ended 9/30/10 Class Y Shares Amount Shares Amount Shares sold 207,493 $3,456,630 322,722 $4,689,171 Shares issued in connection with reinvestment of distributions 24,535 399,672 52,353 770,642 232,028 3,856,302 375,075 5,459,813 Shares repurchased (212,193) (3,529,530) (527,131) (7,761,824) Net increase (decrease) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $2,660,588 Payables $2,851,708 Equity contracts  Payables 26,393 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 contracts Swaps Total Foreign exchange contracts $6,323,051 $ $6,323,051 Equity contracts  164,439 $164,439 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 contracts Swaps Total Foreign exchange contracts $(1,651,400) $ $(1,651,400) Equity contracts  (46,166) (46,166) Total 40 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $3,492 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $83,047,151 and $85,089,684, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 41 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 42 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Ravi Akhoury Robert R. Leveille Putnam Investment Barbara M. Baumann Vice President and Management, LLC Charles B. Curtis Chief Compliance Officer One Post Office Square Robert J. Darretta Boston, MA 02109 Paul L. Joskow Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 5759 St Jamess Street Robert L. Reynolds Francis J. McNamara, III London, England SW1A 1LD W. Thomas Stephens Vice President and Chief Legal Officer Investment Sub-Advisor Officers The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Executive Vice President, Vice President, Clerk and Marketing Services Principal Executive Assistant Treasurer Putnam Retail Management Officer, Treasurer and One Post Office Square Compliance Liaison Michael Higgins Boston, MA 02109 Vice President, Senior Associate Steven D. Krichmar Treasurer and Assistant Clerk Custodian Vice President and State Street Bank Principal Financial Officer Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Legal Counsel Vice President, Assistant Proxy Manager Ropes & Gray LLP Treasurer and Principal Accounting Officer Susan G. Malloy Trustees Vice President and John A. Hill, Chairman Beth S. Mazor Assistant Treasurer Jameson A. Baxter, Vice President Vice Chairman This report is for the information of shareholders of Putnam International Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Investment Funds By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 27, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 27, 2011
